Citation Nr: 1747584	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  12-14 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an increased evaluation in excess of 10 percent for seborrheic dermatitis on the face with pseudofolliculitis barbae [PFB] and left earlobe actinic keratosis [AK].


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel
INTRODUCTION

The Veteran had qualifying service from October 1977 to December 2007 and March 2008 to December 2009.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran testified at a May 2016 videoconference hearing before the undersigned Veterans Law Judge.  

In September 2016, the Board remanded the issue herein, along with the issue of entitlement to service connection for left Achilles tendonitis, for further development.  The Agency of Original Jurisdiction (AOJ) subsequently granted service connection for left Achilles tendonitis; as that issue has been fully resolved, it is no longer before the Board.  Regarding the remaining issue herein, the AOJ did not substantially comply with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, the Board finds that another remand is required to fairly decide the Veteran's claim.

Diagnostic Code (DC) 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the [DC]."  See Johnson v. Shulkin, 862 F.3d 1351 (2017).  Systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Id; Dorland's Illustrated Medical Dictionary 1986 (32 ed. 2012).  The use of a topical corticosteroid does not automatically mean systemic therapy; however, a topical corticosteroid could be considered either systemic therapy or topical therapy based on how much of the body is affected by the treatment.  See Johnson, 862 F.3d 1351.  

The Veteran's VA and private records document extensive treatment, including, but not limited to: various medications (hydrocortisone; cortisporin; ketoconazole; effudex; desonide; fluorouracil [5FU], and others); phototherapy (PDT), cryotherapy (LN), and surgery (basal cell carcinoma [BCC] right helix status post Mohs excision surgery in August 2015).  Further, these records document the skin condition affecting multiple parts of the Veteran's body, including, but not limited to his: head (face, ears); neck; chest; back; arms; hand; and thigh.  

Despite the September 2016 Board remand highlighting that the Veteran's "skin condition has spread all over his body," the January 2017 examiner commented only on the Veteran's head, face, and neck.  Further, the January 2017 report contained a factual inaccuracy.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The examiner indicated that the Veteran had not been given any treatments or procedures in the past 12 months; however, March 2016 and December 2016 treatment records from San Diego VAMC documented treatment via effudex, PDT, and 5FU.  Accordingly, the January 2017 examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Further, the last VAMC treatment record associated with the claims file, apart from the VA examination, was from January 2017 and documented an upcoming laser treatment that was to be "performed approximately four times per year."  As the Veteran seems to have received pertinent treatment since the last batch of VAMC records were associated with the claims file, the Board requires updated records.
The Board is required to evaluate whether the Veteran's skin condition could be rated higher under a different DC and/or whether separate, compensable evaluations are warranted.  In doing so, the Board remains unclear about: (1) the percentage of the entire body affected; (2) the percentage of exposed areas affected; (3) whether any of his extensive treatments is a "systemic therapy," as defined above, and, if so, the frequency required; (4) whether the condition causes disfigurement of the head, face, or neck, and, if so, the severity; (5) whether related scars exist and, if so, their nature; (6) whether the papulosquamous disorder was treated with intensive light therapy, and, if so, the frequency required; and (7) whether there are skin malignancies, and, if so, whether treatment is confined to the skin or whether it requires therapy that is comparable to that used for systemic malignancies (i.e. systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision).  As such, medical clarification is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since January 2017 as well as any other relevant, private treatment records identified and authorized by the Veteran.

2.  After completing the above, obtain an addendum opinion to assess the current nature and severity of the Veteran's skin condition.  

The examiner should provide information as to the following with regard to the Veteran's seborrheic dermatitis on the face with PFB and left earlobe actinic keratosis:

(a)  the percentage of the entire body affected (see 38 C.F.R. § 4.188, DC 7806 and DC 7822); 

(b)  the percentage of exposed areas affected (see 38 C.F.R. § 4.188, DC 7806 and DC 7822); 

(c)  whether any of his treatments is a "systemic therapy," as defined per Johnson, 862 F.3d 1351, and, if so, the frequency required (as defined per 38 C.F.R. § 4.118, DC 7806); 

(d)  whether the condition causes disfigurement of the head, face, or neck, and, if so, the severity (as defined per 38 C.F.R. § 4.118, DC 7800); 

(e) whether related scars exist and, if so, whether they are painful and/or unstable (as defined per 38 C.F.R. § 4.118, DC 7804); 

(f) whether the papulosquamous disorder is related to any of the skin disorders already subject to service connection, and, if so, was it treated with intensive light therapy, and, if so, the frequency required (as defined per 38 C.F.R. § 4.188, DC 7822); and 

(g) whether there are skin malignancies related to any of the skin disorders already subject to service connection, and, if so, whether treatment is confined to the skin or whether it requires therapy that is comparable to that used for systemic malignancies (i.e. systemic chemotherapy, X-ray therapy more extensive than to the skin, or surgery more extensive than wide local excision) (see 38 C.F.R. § 4.188, DC 7833, Note).

A rationale for any opinion given should be provided.  

If the Veteran has not maintained a relatively stable level of symptomatology throughout the appeal, the examiner must clearly identify the beginning and end dates of periods of fluctuation. 

The Board defers to the examiner's discretion to determine whether another in-person examination is required to render the requested opinion.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  See 38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2016).

